 



Exhibit 10.36

Director Compensation Policy effective May 13, 2005.

Directors who are not officers or employees of our company are compensated for
their services at the rate of $3,000 per regular meeting attended in person,
$1,500 per regular meeting attended by phone and $2,000 per committee meeting
attended, whether in person or by phone. In addition, each director who is not
an officer or employee of the company receives an annual retainer of $30,000,
the chairs of our Audit Committee and Compensation Committee each receive a
$5,000 annual retainer, the chair of our Corporate Governance and Nominating
Committee receives a $3,000 annual retainer, and the Lead Director receives a
$5,000 annual retainer. All of these fees are paid in the form of Class A common
stock at the end of each calendar year, discounted in accordance with our stock
compensation program for the applicable calendar year. In addition, directors
who are not officers or employees of our company are entitled to receive
annually options to purchase 5,000 shares of Class A common stock and 1,500
shares of restricted stock. The options are granted on the date of our annual
meeting of shareholders at the fair market value of the underlying shares on
that date and are to vest annually in three equal installments. Restricted stock
is also granted on the date of our annual meeting of shareholders and will vest
at the conclusion of each director’s three year term. Directors who are not
officers or employees of our company are also eligible to participate in our
health insurance program by paying premiums equal to the “COBRA” rate charged to
former employees of the company.

 